349 S.E.2d 600 (1986)
318 N.C. 417
John W. SHERRILL and Joseph T. Walsh
v.
TOWN OF WRIGHTSVILLE BEACH, North Carolina, Board of Aldermen of the Town of Wrightsville Beach, North Carolina; Eugene N. Floyd, Individually and as Mayor; Cornielle Sineath, Individually and as Alderman, Frances L. Russ, Individually and as Alderman, Carlton B. Hall, as Alderman and James W. Summey, III, Individually and as Alderman; John T. Nesbitt, Town Building Inspector.
No. 463P86.
Supreme Court of North Carolina.
October 7, 1986.
James A. MacDonald, Wilmington, for plaintiffs.
John W. Sherrill, pro se.
Womble, Carlyle, Sandridge & Rice, Raleigh, for defendants.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Plaintiff pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of October 1986."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 7th day of October 1986."
*601 Therefore, it is considered and adjudged further that Plaintiff do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.